DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       LIONEL JEAN-CHARLES,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-617

                              [April 9, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Timothy Bailey, Judge;
L.T. Case No. 04-1170CF10A.

   Ana M. Davide, Miami, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Melanie Dale
Surber, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, GERBER and KUNTZ, JJ., concur

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.